lN THE SUPREME COURT OF PENNSYLVAN|A
MlDDLE DlSTR|CT

CO|\/|l\/|ONWEALTH OF PENNSYLVAN|A, : NO. 106 |V|l\/l 2017

Respondent

JOHNATHAN JERl\/|A|N CORREA,

Petitioner

ORDER

PER CUR|AM

AND NOW, this 31st day of August, 2017, the Petition for Leave to Fi|e Petition
for Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel was
negligent, Petitioner is entitled to a counsel-filed Petition for Allowance of Appea|. vSee
Pa.R.Crim.P. 122. Counsel is DlRECTED to file the already-prepared Petition' for

Allowance of Appeal Within five days.